DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 02/22/2022.
 Claims 1-20 are currently pending in this application. Claims 1-20 have been amended.
No IDS has been filed.

Response to Arguments
The previous 112(b) rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 112(d) rejections to the claims 14-20 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 14 and 15,

Lesavich et al. (US 9,569,771 B2) discloses a method and system for storage and retrieval of blockchains with Galois Fields. One or more blocks for a blockchain are securely stored and retrieved with a modified Galois Fields with polynomials on a cloud or peer-to-peer (P2P) communications network. The modified Galois Field provides at least additional layers for security and privacy for blockchains. The blocks and blockchains are securely stored and retrieved for cryptocurrency transactions including, but not limited to, BITCOIN transactions and other cryptocurrency transactions - see figs. 1 7A; abstract; columns 24 and 26 of Lesavich.

Rosati et al. (US 9,286,602 B2) teaches a method of securely communicating a message for a financial transaction from a first correspondent to one or more recipients. The method comprises dividing the message into at least two portions. Each portion is intended for a recipient. Each portion intended for receipt by one of the recipients is encrypted with that recipient's public key. The Pintsov-Vanstone, PV signature scheme (and variants) may be instantiated using the group of points on an elliptic curve. Let E(Fq) be the set of points on the elliptic curve E over the finite field with q elements. Each point has a pair of co-ordinates that are elements of the underlying finite field and satisfy the elliptic curve E. This set forms a group under a binary operation referred to as point addition. The message is signed and transmitted to one of the recipients to enable the recipient to verify the message and further transmit the message to a further recipient. – see fig. 10; abstract, columns 9-10 of Rosati.


the claims 1, 14 and 15 in a method, system and medium to:
determine, at a participant of a plurality of participants, a function usable to map finite field elements, wherein the function is provided to the plurality of participants; and generate, by each participant of the plurality of participants and based on the function, polynomials evaluated in a set of points;
distribute the polynomials, by each participant to each other participant of the plurality of participants, to determine a sum of the polynomials distributed to the plurality of participants; 
determine a master polynomial from the sum of the polynomials distributed to the plurality of participants, wherein the master polynomial corresponds to a power of a secret; and collectively generate, among the plurality of participants and based on the secret, a blockchain transaction.

Dependent claims 2-13 and 16-20 are allowed as they depend from allowable independent claim 1, 14 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.